DETAILED ACTION

Preliminary Remarks
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
This application is a continuation of application no. 16/197,121 now U.S. Patent 10,664,147 which is further a continuation of application no. 14/939,875 now U.S. Patent 10,140,004 which is further a continuation of application no. 12/987,472 now U.S. Patent 9,190,010.

Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 08/23/21, with respect to the 35 USC 112 rejection of claim 8 have been fully considered and are persuasive.  The 35 USC 112 rejection of claim 8 has been withdrawn since amendments remedy the previous issues.
The cancellation of claims 13-21 is noted.  This renders root the previous prior art rejection of these claims and thus places the application in condition for allowance since all other rejections have been overcome and the remaining claims have been indicated as allowable.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of selecting at least one of a plurality of visual profiles pursuant to one or more rules, the rules based on one or more states of the medical device and providing the automatic selection when said one or more states are satisfied, the one or more states relating to at least one of an operating parameter associated with a treatment provided by said medical device and a measurement received from a sensor coupled with the medical device, wherein a first visual profile is selected from said plurality of visual profiles when said medical device is in a first state and selects a second visual profile when said medical device is in a second state and wherein said plurality of visual elements includes at least one of text, a text color, a title bar, title bar text, title bar background, a button border color, a button text color, a button color, a selected button text color, a selected button color, a work flow, one or more input fields, a graphical library, one or more textures, one or more background images, and one or more grayscale patterns.
In reference to claims 2-12, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
8/25/21